Citation Nr: 1106240	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  06-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for degenerative joint 
disease, including as secondary to herbicide exposure.


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1971.  
The Veteran served in Vietnam from May 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

In a December 2008 decision, the Board adjudicated the Veteran's 
claims on appeal, and a claim for service connection for a 
sebaceous cyst.  The Veteran appealed the December 2008 Board 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In an August 2010 decision, 
the Court vacated the December 2008 Board decision regarding the 
claims on appeal and remanded the matter to the Board for 
readjudication consistent with the August 2010 decision.  The 
Court also found that the Veteran did not raise any arguments 
with respect to the sebaceous cyst claim for and deemed that it 
was abandoned.

The issue of service connection for degenerative joint disease, 
including as secondary to herbicide exposure, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent evidence has been presented of a current diagnosis of 
PTSD based on an in-service stressor.


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the Court remanded 
this matter to whether the Veteran engaged in combat.  As the 
issue is being granted, the directives of the Court's remand need 
not be addressed.  

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

38 C.F.R. § 3.304(f), the regulation governing the establishment 
of service connection for PTSD, was modified effective July 13, 
2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 
41092 (July 15, 2010) (corrected a clerical error in the Federal 
Register publication of July 13, 2010).  This change is effective 
for all claims, such as the present claim, currently pending 
before VA.  This change had the effect of liberalizing the 
evidentiary requirements for verification of a veteran's claimed 
stressor.  As revised, 38 C.F.R. § 3.304(f)(3) provides a 
veteran's lay testimony alone may establish the incurrence of an 
in-service stressor if such stressor is consistent with the 
circumstances of the veteran's service, involves a fear of 
hostile military or terrorist activity, and is found by a VA 
psychiatrist or psychologist to be sufficient to support a 
diagnosis of PTSD.  Clear and convincing evidence to the contrary 
may, however, rebut such a presumption.  Id.

The Veteran's service personnel records confirm that he served in 
Vietnam as a artillery recorder from May 1968 to May 1969.  
During his service in Vietnam, the Veteran participated in 
Vietnam Counter Offensive IV, V, and VI and in Vietnam Tet 
Counter Offensive.  In correspondence of record, the Veteran 
stated that while he was in Vietnam, he was in the 4th Infantry 
Division that was attached to the 5th/16th Artillery.  Their job 
was to set up perimeters for the 5th/16th Artillery so they could 
do fire missions.  He reported that every time they moved in 
convoys, they would come under fire and there were several 
occasions that he had to help gather bodies.  He also reported 
having to shoot Vietcong and seeing a friend of his die.

The Veteran was diagnosed as having PTSD during VA psychiatric 
treatment.  The record includes the report of a VA examination 
conducted in March 2010; subsequent to the December 2008 Board 
decision.  The examiner stated that the Veteran was a reliable 
historian and found that the Veteran's combat trauma history was 
sufficient to lead to PTSD and a symptom pattern indicative of 
severe and disabling PTSD.  The examiner based this opinion on a 
history of the Veteran's experiences in Vietnam in an artillery 
unit.  The Veteran reported that his unit would come under small 
arms and mortar fire when they moved or were setting up new fire 
bases and he described seeing a friend horribly wounded by 
shrapnel and dying a few feet away.  The examiner commented that 
these are the types of threats to his own life, and witnessing 
the deaths of others, that cause the Veteran to have feelings of 
intense fear, horror, and helplessness and were the obvious cause 
of his symptoms of PTSD.  The Veteran was diagnosed as having 
PTSD.  

The reported stressors are consistent with the circumstances of 
the Veteran's service as an Artillery Recorder in Vietnam and his 
participation in the Vietnam Counter Offensives.  Since they 
involve a fear of hostile military activity, the Veteran's lay 
statements are sufficient to establish the occurrence of the 
alleged stressor.  In addition, the reported stressful events 
have been found by a VA psychiatrist to be sufficient to support 
a diagnosis of PTSD.  Therefore, in light of the liberalized 
evidentiary requirement for a showing of PTSD due to in-service 
events, service connection for PTSD is warranted and is hereby 
granted.

The Board notes that the duty to notify and assist has been met 
to the extent necessary to grant the claim for service connection 
for PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, 
there is no prejudice to the Veteran in deciding his claim at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for PTSD is granted.


REMAND

Regarding the claim for service connection for degenerative joint 
disease, new VA treatment records have been associated with the 
claims file since the Board decision.  The RO has not considered 
this additional relevant medical evidence as there is no 
subsequent supplemental statement of the case (SSOC) and the 
Veteran has not waived consideration of the that evidence by the 
RO.  On remand, the new VA treatment records must be considered.  
A SSOC will be furnished if the RO receives additional pertinent 
evidence after an SOC or most recent SSOC has been issued and 
before the appeal is certified to the Board and the appellate 
record is transferred to the Board.  38 C.F.R. §§ 19.31(b)(1), 
20.1304. 

As a remand is necessary in this case, any additional VA 
treatment records should also be obtained on remand as the 
Veteran indicated that he continues to receive VA medical 
treatment.  


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any recent 
VA treatment records from the Fayetteville 
VA Medical Center beginning July 2009.  All 
efforts to obtain these records should be 
fully documented and a negative response 
must be provided if records are not 
available.

2.  Then, readjudicate the claim on appeal, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained, to include 
specific consideration of recent VA 
treatment records and any additional 
evidence obtained on remand.  If the 
decision with respect to the claim remains 
adverse to the Veteran, he should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


